Citation Nr: 9909280	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-29 710	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a fracture of the right 
humerus.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of a traumatic injury to the 
right radial nerve.  



REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1996 rating decision by the RO.  

A hearing before this Member of the Board was conducted in 
August 1998.  



FINDINGS OF FACT

1.  The veteran's service-connected fracture of the right 
humerus is shown to be well healed without demonstrated 
residual disability or related functional loss.  

2.  The veteran's service-connected traumatic injury to the 
right radial nerve is shown to have been manifested by a loss 
of sensation which more nearly approximates a level of 
disablement consistent with mild incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a fracture of the 
right humerus have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71a including Diagnostic Code 5202 (1998).  

2.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected residuals of a traumatic 
injury to the right radial nerve have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104; 38 C.F.R. §§ 4.7, 4.31, 4.124a including 
Diagnostic Codes 8512, 8514 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A careful review of the service medical records shows that 
the veteran was injured when he was pinned between two trucks 
in November 1967.  He sustained a fracture to the middle 
third of the right humerus and it was placed in a cast.  
Subsequently, a right radial nerve injury was diagnosed.  In 
January 1968, paralysis of the right radial nerve was 
diagnosed, and surgery was recommended.  In April 1968, the 
veteran's right radial nerve was noted to have been working 
again without surgery, but he had lost flexion of the wrist.  
Discharge examination in September 1968 was negative for any 
findings related to the injury.  

A VA examination was conducted in November 1970.  The veteran 
complained of right forearm pain.  He noted that, after the 
right arm cast was removed in service, he had wrist drop 
which was attributed to pressure on the radial nerve.  It 
cleared up with physical therapy by July 1968.  The 
examination showed some irregularity of the middle-third of 
the right humerus.  The veteran was noted to be left handed.  
Ranges of motion of the right shoulder, arm, forearm, wrist 
and fingers were normal.  No measurable muscle atrophy in the 
right arm or forearm was found.  No measurable lengthening or 
shortening of the right upper extremity compared to the left 
was found.  Right grip strength was fairly good for the minor 
hand.  No definite residuals of the right radial nerve palsy 
were found.  An x-ray study of the right humerus found a 
well-healed old fracture.  Residuals of a fractured forearm 
was diagnosed.  

A March 1971 rating decision granted service connection for 
the residuals of a fracture of the right humerus and for the 
residuals of a traumatic injury to the right radial nerve; 
both conditions were assigned noncompensable ratings.  The 
veteran was assigned a 10 percent rating for multiple 
noncompensable disabilities.  

A VA examination was conducted in January 1976.  The veteran 
complained of some numbness and tingling of the right arm and 
hand, particularly on damp days.  An orthopedic examination 
found no muscle wasting or deformity of the right arm or 
hand.  Full range shoulder and elbow motions were found.  
Wrist motion was that of dorsiflexion of 50 degrees, plantar 
flexion of 60 degrees, ulnar deviation of 45 degrees, and 
radial deviation of 20 degrees; all movements were noted to 
have been accomplished without pain.  Adduction of the right 
thumb was to zero degrees; adduction was 25 percent less than 
the left thumb.  The veteran opposed his fingertips to his 
right thumb with difficulty and weakness.  Some atrophy of 
the thenar eminence of the right hand was found.  Grip 
strength with his right thumb, index and middle fingers was 
weaker than the left hand.  An x-ray evaluation revealed an 
old healed fracture.  Status post fracture of the mid-third 
of the shaft of the right humerus with good union and minimal 
residuals was diagnosed.  Evaluation of the veteran's radial 
nerve injury was deferred pending the neurological 
examination.  

A VA neurological examination noted that the veteran had good 
supination and pronation, with some inconsistent findings 
which the examiner attributed to hysteric overlay as opposed 
to muscular weakness.  It was noted that the veteran had good 
function of the right wrist and fingers.  Some decreased 
sensation over the distribution of the right radial nerve was 
noted.  The examiner concluded that the veteran had some 
decreased sensation over the distribution of the right radial 
nerve and some minimal weakness which was hardly significant.  

The veteran sustained a work-related injury to his left 
shoulder in June 1986.  In April 1989, the veteran indicated 
that he felt his right shoulder "snap," causing great pain.  
In July 1989, a right acromioplasty, resection of the distal 
clavicle and tenodesis of the right biceps tendon were 
performed.  In January 1990, the veteran underwent surgical 
repair of the right shoulder with excision of the corico-
acromial ligament.  In May 1990, a mass was removed from the 
dorsum of the veteran's right hand.  In October 1990, a 
possible right carpal tunnel syndrome was diagnosed.  In 
September 1991, the veteran presented with intermittent pain 
and discomfort in the right forearm.  The examiner stated 
that a one-year-old x-ray study showed some fluid in the 
palmer flexor compartments; he believed that the veteran 
currently had a similar condition.  An October 1991 magnetic 
resonance imaging (MRI) showed no intertendineus fluid.  In 
March 1993, a gradually increasing degenerative arthritis of 
the right wrist was found.  In May 1994, the veteran 
complained that his right shoulder and wrist conditions were 
increasing in severity.  The examiner stated that the veteran 
would eventually require a radioscapholunate fusion.  In May 
1995, the veteran underwent limited fusion of the right 
wrist.  

In letters dated in October 1994 and January 1995, the 
veteran's private physician, Hubert B. Bradburn, M.D., stated 
that the veteran's wrist, elbow and shoulder injuries all 
stemmed from his two work-related shoulder injuries and that 
at least 50 percent of the veteran's ongoing right wrist 
disability was related to his occupation and the repetitive 
trauma that it caused to the wrist.  In December 1995, the 
veteran complained of pain in the medial aspect of the 
elbows.  Dr. Bradburn stated that most of the symptoms in his 
hand from the thenar eminence, carpal metacarpal joint and a 
metacarpal phalangeal joint, which was unstable, were the 
result of an old ulnar collateral ligament tear.  In January 
1996, the veteran stated that injections in the left elbow 
helped a good deal, but that injections in the left shoulder 
did not help very much.  In February 1996, the veteran was 
diagnosed with an impingement syndrome of the shoulder 
resulting from the repetitive activities of his occupation.  

A VA examination was conducted in August 1996.  The veteran 
stated that his employer released him because he could no 
longer perform his duties due to his shoulder and wrist 
disabilities.  The examination showed no obvious deformity of 
the right arm.  Repair of the right rotator cuff and fusion 
of the right wrist due to his work-related injuries were 
noted.  Sensation was subjectively diminished along the 
distribution of the right radial nerve which the examiner 
attributed to his work-related right wrist surgery.  An x-ray 
evaluation revealed an old healed fracture of the right 
humerus.  The examiner concluded that the veteran sustained 
an inservice crush injury resulting in fracture of the 
humerus and transient nerve palsy, from which he apparently 
recovered.  He also stated that the veteran subsequently 
sustained several work-related injuries and subsequent 
surgeries that have affected his right upper extremity to the 
extent that he was unable to perform his occupational duties.  

A hearing before a Member of the Board was conducted in 
August 1998.  The veteran stated that he had the following 
symptomatology due to his service-connected disabilities: 
arthritis at the spot of the right humeral fracture; atrophy 
of the right arm muscles; diminished sensation in his right 
arm, hand and thumb; constant dull pain in the right hand 
with occasional shooting pains; poor right hand grip 
strength; and limitation of motion of the right thumb.  The 
veteran noted that he has had numerous procedures performed 
on his right shoulder, elbows and hand.  

As a preliminary matter, the Board finds the veteran's claim 
for increased compensation benefits is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In addition, the evidence has been properly 
developed, and there is no further VA duty to assist him with 
his claim.  38 U.S.C.A. § 5107(a).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31. 

Impairment of the humerus of the minor arm with malunion and 
either moderate or marked deformity will be assigned a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(1998).  The Board notes that post-service medical records 
since separation from service have noted that the veteran's 
fractured humerus was well healed without any significant 
deformity or residual disability or functional loss 
attributable thereto.  In addition, the veteran has not 
sought treatment for this service-connected conditions since 
separation from service.  Therefore, an increased 
(compensable) rating for the service-connected right humerus 
fracture residuals is not warranted.  38 C.F.R. §  4.71, 
Diagnostic Code 5202.  

An incomplete paralysis of the radial nerve that is mild 
warrants a 20 percent evaluation; a moderate incomplete 
paralysis warrants a 30 percent evaluation; and severe 
incomplete paralysis warrants a 40 percent evaluation.  
Complete paralysis would warrant a 60 percent evaluation.  
The term "incomplete paralysis," is defined as a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8512, 8514.  

The Board notes that only objective finding regarding his 
right radial nerve was the finding of mild diminished 
sensation.  While the recent examination attributed this to 
work-related right wrist surgery, the Board finds that the 
medical evidence in its entirety supports the conclusion that 
it as likely as not is the result of the injury in service.  
The Board also finds that the demonstrated manifestations 
more nearly approximate a level of disablement reflective of 
incomplete paralysis of no more than a mild degree.  
Therefore, an increased rating of 20 percent is warranted for 
the veteran's traumatic injury to the right radial nerve.  38 
C.F.R. § 4.124a, Diagnostic Codes 8512, 8514.  A higher 
rating is not assignable, as the demonstrated findings do not 
approach the level of moderate disability or worse in the 
Board's opinion.  



ORDER

An increased (compensable) rating for the service-connected 
residuals of a fracture of the right humerus is denied.  

An increased rating of 20 percent for the service-connected 
traumatic injury to the right radial nerve is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 
- 8 -


- 7 -


